Citation Nr: 0842619	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a left hip disorder.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a left knee disorder, to include as secondary 
to a left hip disorder. 

3.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a back disorder, to include as secondary to a 
left hip disorder. 

4.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for arthritis of the back and left hip, to include 
as secondary to a left hip disorder. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's claims for service connection for a left 
hip, left knee, and back disorders and arthritis of the left 
hip and lumbar spine were most recently denied in an 
unappealed September 2001 rating decision; evidence received 
since that decision includes service department records not 
previously contained in the claims file.

3.  The preponderance of the competent evidence of record is 
against concluding that the veteran's current left hip 
disorder is related to a left hip dislocation in service. 

4.  Left knee and back disorders were not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorders 
were caused or aggravated by service. 

5.  Arthritis of the lumbar spine and left hip was not 
manifested until many years after service and has not been 
shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
claims for service connection for left hip, left knee, and 
back disorders, together with a claim for arthritis of the 
left hip and lumbar spine.  38 U.S.C.A. §§ 5103, 5108, 5103A, 
5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156, 3.159 (2008).

2.  A left hip disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  A left knee disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been; moreover, as 
service connection is not in effect for a left hip disorder, 
consideration on a secondary basis is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).

4.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been; moreover, as 
service connection is not in effect for a left hip disorder, 
consideration on a secondary basis is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).

5.  Arthritis of the back and left hip was not incurred in or 
aggravated by service, nor may it be presumed to have been; 
moreover, as service connection is not in effect for a left 
hip disorder, consideration on a secondary basis is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in October 2003.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); see also Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Formerly, the elements of proper notice included 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Section 
3.159 was recently amended, effective May 30, 2008, as to 
applications for benefits pending before VA on or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23353 
(April 30, 2008).  

With respect to new and material evidence claims, the Court 
recently found in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that in order to fully comply with the VCAA notice 
requirement for new and material evidence claims the veteran 
must be advised as to the reasons the original claim was 
denied and what type of evidence would be required to reopen 
his claim.  It appears that the veteran may not have been 
accorded complete VCAA notice as contemplated in Kent.  
However, because the claims are being reopened by the Board, 
there is no prejudice to the veteran as a consequence.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the Court also issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements must include 
information regarding how ratings are determined and factors 
governing the assignment of effective dates.  The notice in 
this regard was not provided until after the last 
adjudication.  Nevertheless, as the Board's decision herein 
denies the veteran's claims for service connection, no 
disability rating or effective date is being assigned; there 
is accordingly no possibility of prejudice to the veteran 
under the notice requirements of Dingess/Hartman.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence by an October 
2003 letter.  Any deficiencies of notification in terms of 
38 C.F.R. § 3.310 are not prejudicial; service connection is 
not in effect for any disabilities, and thus as a matter of 
law there exists no basis for a secondary service connection 
grant.  See generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The RO has properly processed the appeal 
following the issuance of the required notice.  Moreover, all 
pertinent development has been undertaken, examinations have 
been performed, and all available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

The Board notes that the veteran's service treatment records 
are not available.  The National Personnel Records Center 
(NPRC) has indicated that they were likely destroyed in the 
fire at that records storage facility in 1973.  Efforts were 
made to reconstruct the veteran's records, and, in March 
2003, the NPRC provided morning reports of the veteran's 
treatment while indicating the unavailability of sick 
reports.  The Board is satisfied that the RO has taken all 
necessary steps to secure service medical records and, given 
the responses from the NPRC, that additional efforts would be 
futile.  38 U.S.C.A. § 5103A(b).  In a case such as this, 
where service treatment records are unavailable, the Board is 
mindful of the heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." Such 
evidence must also "raise a reasonable possibility of 
substantiating the claim."

The veteran has consistently asserted that he sustained a 
left hip dislocation in service and that his other claimed 
disorders were secondary thereto.  He previously claimed 
entitlement to service connection for a left hip disorder, a 
left knee disorder, a back disorder, and arthritis of the 
back and left hip, and these claims were most recently denied 
in an rating decision in September 2001 because the weight of 
evidence did not demonstrate that his claimed disorders 
originated with his military service.  The veteran was 
notified of this decision in the same month but did not 
respond within the following year.  Accordingly, the 
September 2001 rating decision is final under 38 U.S.C.A. § 
7105(c) in the absence of a perfected appeal.  

The Board is mindful that the RO determined that new and 
material evidence had been submitted and reopened the claims 
in the rating from which the current appeal derives.  
Following that determination, the RO denied the claims 
because the weight of the evidence was still against service 
connection.  Nevertheless, the question of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board were to adjudicate the 
claims on the merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate set forth in 38 U.S.C.A. §§ 7104(b) and 5108.  

When the claims were previously denied, no records supported 
that the veteran received any treatment in service for any 
medical disorder.  Correspondence from Dr. N.R.R. dated in 
September 1998 reported treatment for back pain but good 
rotation of the left hip at that time; the veteran was 
"tender around the pelvic brim posteriorly and over the soft 
tissues and I can reproduce some of the pain [sporadically] 
over the upper lumbar region."  It was the examiner's 
impression that the veteran had an exacerbation of the lower 
back related pain radiating to the right paraspinals.  The 
file also included correspondence from that same provider 
dated in March 1999 regarding complaints in the left hip 
region.  The examiner on that latter occasion reported that 
he had originally seen the veteran in 1986 with left hip 
"region" pain.  Subsequently he was seen for intermittent 
complaints in and around the left hip region.  The examiner 
offered the opinion that the veteran "may have sustained 
some injuries and anatomical changes at the time of his [in-
service left hip] dislocation . . . which continues to cause 
him some level of disability."  The file also contained 
correspondence from a Dr. T.B.M. dated in September 2000 in 
which the doctor provided the opinion that it is as likely as 
not that his current gait disturbance and osteoarthritis is 
the result of his hip dislocation while in service.  

The record also contained treatment notes from a 
rheumatologist; one record from April 2000 noted that in 
early 2000 the veteran had twisted his left knee after a fall 
and that since then he experienced pain and swelling in that 
joint.  The latter record also noted that the veteran's 
medical history was significant for surgery for lumbar disc 
disease with diskectomy but was silent as to any history of a 
hip dislocation.  Other contemporary treatment records were 
also included.

The evidence associated with the claims file since the 
September 2001 rating include additional contemporary 
treatment records, the report of a VA examination from July 
2004, as well as reconstructed service records from the NPRC 
received in March 2003.  Although complete records could not 
be reconstructed, the NPRC located morning reports, which 
show that the veteran was in fact hospitalized in 1957 for a 
period of 71 days.  The service records do not show a 
diagnosis, and physical examinations could not be 
reconstructed further.  In addition to other current 
treatment records, several efforts were made to obtain all 
treatment records from Dr. N.R.R. but the only records made 
available from that source were those more recent than those 
already on file.  

Under 38 C.F.R. § 3.156(c), except as otherwise provided, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Such records include, 
but are not limited to, service records that are related to a 
claimed in-service event, injury, or disease, regardless of 
whether such records mention the veteran by name; additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request 
for service records; and declassified records that could not 
have been obtained because the records were classified when 
VA decided the claim.  This section does not apply to records 
that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  

Considering the reconstructed medical records, the receipt of 
which was not dependent upon new information from the 
veteran, the Board finds that the veteran's claims must be 
reconsidered in view of 38 C.F.R. § 3.156(c).

With the veteran's claims having been reopened, a full de 
novo review and weighing of all of the evidence by the RO is 
in order as more particularly set forth below.  Inasmuch as 
the RO already decided these claims on the merits, there is 
no prejudice if the Board also decides these claims on the 
merits.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Nevertheless, given that the Board has not determined that 
service connection is established for a left hip disorder, as 
noted below, further consideration of 38 C.F.R. § 3.310 is 
not warranted in this case.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, post 
service treatment records, VA medical records and examination 
reports.  The Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claims and 
what the evidence in the claims file shows, or fails to show, 
with respect to the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  

It is significant that the RO's efforts were unavailing to 
obtain all the treatment records from Dr. N.R.R., 
particularly those dating back to his asserted initial 
treatment of the veteran in 1986.  Those records recently 
received do not shed any additional light on an association 
between the veteran's claimed disorders and military service.  
The most valuable evidence from that source supporting the 
veteran's claims are the letters dating from 1998 and 1999.  
The Board also observes that the March 1999 letter from Dr. 
N.R.R. is worded very cautiously; it reports treatment since 
1986 for complaints in the left hip "region," whereas prior 
correspondence from that provider in 1998 does not reference 
a hip disorder but rather a lumbar disorder, which, while in 
the "region" of the hip, is not a hip dislocation.  
Moreover, that examiner only opined in 1999 that the veteran 
"may have" sustained some injuries and anatomical changes 
in the hip area at the time of his dislocation.  

In Obert v. Brown, 5 Vet. App. 30 (1993), the Court held that 
a medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  The Court instructed that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the disorder claimed 
or the relationship thereto.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Accordingly, the medical evidence from 
Dr. N.R.R. is of no more than minimal probative value.

The September 2000 letter from Dr. T.B.M. is more supportive 
of the veteran's cause.  Even so, the record does not 
demonstrate that this examiner produced his opinion on 
anything other than history as provided by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (without a review 
of the record, an opinion on the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran).  Moreover, this doctor did not provide a basis for 
his opinion or account for the absence of medical evidence of 
any such disorder until years after service.  

On the other hand, the veteran was afforded a VA examination 
in July 2004, which included a review of the claims file.  
The examiner accepted that the veteran had dislocated his 
left hip in service in 1958.  The veteran acknowledged that 
his left hip pain began in 1999.  X-rays revealed 
degenerative arthritis of both hips without evidence of 
fracture or dislocation.  The examiner emphasized that the 
veteran suffered from degenerative joint disease of both hips 
and concluded that the veteran's hip disorder did not result 
from the dislocation that developed in 1957, noting that his 
left hip, knee and back disorders were non-traumatic.  The 
examiner similarly noted that there was "no residual of the 
left knee condition or the back condition secondary to the 
left hip dislocation that developed in the service in 1957."  
The VA examination is more probative because it includes a 
comprehensive examination together with a review of the 
entire record and is entitled to greater weight. 

Overall, the preponderance of the evidence is against a 
finding of a causal relationship between the veteran's 
claimed disorders and any incident of service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of a claimed disorder).  There is also no 
evidence of arthritis of any anatomical area within one year 
following service, and, as noted above, 38 C.F.R. § 3.310 
does not warrant further consideration in light of the fact 
that the evidence does not support the grant of service 
connection for a left hip disorder.

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   



ORDER

The veteran's claims of entitlement to service connection for 
left hip, left knee, and back disorders and arthritis of the 
left hip and lumbar spine are reopened on the basis of the 
receipt of new and material evidence.

Service connection for a left hip disorder is denied.  

Service connection for a left knee disorder, to include as 
secondary to a left hip disorder, is denied.  

Service connection for a back disorder, to include as 
secondary to a left hip disorder, is denied.  

Service connection for arthritis of the back and left hip, to 
include as secondary to a left hip disorder, is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


